DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2022 AND 11/14/2021 have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over LI (CN114428421 A).


    PNG
    media_image1.png
    181
    365
    media_image1.png
    Greyscale

Regarding claim 1, Li discloses (Figures 1-5 and corresponding text,  entire disclosure)  (Figure 2, reproduced above) a light emitting device, comprising: a substrate (1211); a conductive layer (1212) disposed on the substrate (1211); a first reflective layer (16) covering the conductive layer (1212), the first reflective layer (16) having an opening (S1 or S2) exposing a portion of the conductive layer (1212); a light emitting element (122)disposed in the opening (S1 or S2) and electrically connected to the conductive layer (1212); a second reflective layer (123) disposed on the first reflective layer (16)and surrounding the light emitting element (122), the second reflective layer having an outer diameter (no number); and an encapsulating layer(124, packaging layer) covering the light emitting element (122), Li fails to explicitly disclose a height between a highest point of the encapsulation layer and an upper surface of the first reflective layer being 0.1 to 0.5 times the outer diameter.
	Li  does disclose the diameter of the circular packaging layer is 2-5 times of the maximum size of the micro-light emitting diode, to protect the micro-light emitting diode and in some instances it diameter is less than or equal to that of the first opening (S1) to save on the amount of material being used.
	Therefore it would have been obvious to one of ordinary skill in the art to modify the light emitting element of Li a height between a highest point of the encapsulation layer and an upper surface of the first reflective layer being 0.1 to 0.5 times the outer diameter in order to both protect the LED and save on material for manufacturing as taught by LI.
Regarding claim 2,Li discloses wherein the second reflective layer(123) has an inner diameter (S1), Li fails to explicitly discloses wherein a difference between the outer diameter and the inner diameter ranges from 0.05 mm to 0.6 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the light emitting device of Li wherein a difference between the outer diameter and the inner diameter ' since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the arc hire
Regarding claim 3,  Li discloses (page 9, paragraph 6) wherein the first reflective layer (16) and the second reflective layer(123) respectively comprise a white ink.
Regarding claim 4,  Li teaches (Figure 2)  wherein a top surface of the second reflective layer (123)is lower than a top surface of the light emitting element (122).
Regarding claim 5,  Li discloses (page 9) wherein the second reflective layer (123) has a thickness, and the thickness ranges from 20 um to 60 um.
6. The light emitting device of claim 1, wherein the outer diameter ranges from 2.0 mm to 4.5 mm.
Regarding claim 7,  Li fails to explicitly disclose wherein the encapsulating layer fully covers the second reflective layer. However  it is noted that being fully covered , partially covered,  or somewhat covered is a matter of design choice.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing
date to modify the light emitting device of LI disclose wherein the encapsulating layer fully covers the second reflective layer, since matters of design choice requires only routine skill.
    PNG
    media_image1.png
    181
    365
    media_image1.png
    Greyscale


Regarding claim 8,  Li discloses wherein the encapsulating layer (124) has an arc-shaped outer surface.
Regarding claim 9 and 10, Li discloses an arc-shaped surface. Li fails to explicitly disclose wherein the encapsulating layer has a width gradually decreasing by a constant amount from bottom to top (claim 9-10) ; the encapsulating layer has a flat top surface (claim 10). 
The examiner notes that the limitations set forth above do not define over the prior art as applied as such these limitations are considered a matter of design choice.
Therefore it would have been obvious before the effective filing date to modify the light emitting device of LI wherein the encapsulating layer has a width gradually decreasing by a constant amount from bottom to top; the encapsulating layer has a flat top surface, since matters of design choice require only routine skill.
Regarding claim 11,  Li discloses a backlight (Figure 1:100):comprising: a plurality of light emitting devices of claim 1 (see rejection claim 1), wherein any two adjacent light emitting devices are separated by a distance, and the outer diameter is less than 0.5 times the distance.
Therefore it would have been obvious before the effective filing date to modify the light emitting device of LI wherein any two adjacent light emitting devices are separated by a distance, and the outer diameter is less than 0.5 times the distance, since it would have been obvious to vary the particular claimed dimensions because a change in dimension/would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success; it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82USPQ2d 1852 (Fed. Cir. 2007).
Claim 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LI (CN114428421 A) in view of Kamada (US2018/0045395 A1).
Regarding claims 12-13 Li discloses  the backlight of claim 11 (see rejection above). Li further discloses (Figure 2, reproduced above)  ; a lower diffuser (14) and optical film (15) on the diffuser. The optical film containing a quantum dot film (page 5); and a liquid crystal panel (Figure 1:200).  Li fails to explicitly disclose an optical film disposed on the quantum dot layer; an upper diffuser disposed on the optical film; (claim  12); wherein the optical film comprises a prism sheet (claim 13).
Kamada discloses (Figure 12)a display panel  first diffuser plate 25 that is thicker than the wavelength conversion sheet 220 is disposed on a rear side of the wavelength conversion sheet 220 and overlapped with the wavelength conversion sheet 220 on an opposite side from the diffuser plate 215a. Accordingly, the wavelength conversion sheet 220 is supported by the second diffuser plate 25 from the opposite side from the diffuser plate 215a and held between the diffuser plate 215a and the second diffuser plate 25 such that flatness thereof is effectively maintained. The light rays on which the diffusing effects are exerted by the diffuser plate 25 are subjected to the wavelength conversion through the wavelength conversion sheet 220, and therefore, the unevenness in luminance is further reduced ; prism sheet (21) as part of the optical film (Figure 1)(π94).
Therefore it would have been  obvious before the effective filing date to modify display panel of LI disclose an optical film disposed on the quantum dot layer; an upper diffuser disposed on the optical film; wherein the optical film comprises a prism sheet in order to reduce the unevenness in luminance of the display as disclosed by Kamada
Regarding claim 15,  Li discloses wherein the quantum dot layer comprises a red quantum dot, a green quantum dot, a blue quantum dot, or combinations thereof (pages 5-6).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LI (CN114428421 A) in view of Kamada (US2018/0045395 A1) and in further view of Chan et al. (US2019/0113208 A1) (Chan, hereafter)
Li as modified by Kamada disclose the display panel set forth above (see rejection claim 12). Lis as modified by Kamada fail too explicitly disclose wherein the optical film comprises a brightness enhancement film.
Chan discloses (figure 7)  a display device 10  features that additional components may be arranged between the display panel 40 and the optical film set 30, such as first brightness enhancement film 60, a second brightness enhancement film 70, or a combination of the first brightness enhancement film 60 and the second bright in order to make the light coming from the display more desirable(π51).
Therefore it would have been  obvious before the effective filing date to further modify display panel of LI wherein the optical film comprises a brightness enhancement film in order to make the light coming from the display more desirable as disclosed by Chan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879